Citation Nr: 0700934	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  00-16 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to November 24, 1999.  

2.  Entitlement to initial compensable evaluation for 
tinnitus from July 18, 1991 to November 3, 1998.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty from November 1965 to 
November 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2001, the Board denied these claims.  The veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  Ultimately, the Court issued a 
decision in November 2005 and mandate in February 2006, 
setting aside the Board's decision denying the veteran a 
compensable disability rating for tinnitus prior to November 
3, 1998, and denying an increased disability rating for 
bilateral hearing loss prior to November 24, 1999, and 
remanded these matters for readjudication. 

In June 2006, the Board remanded the claim of entitlement to 
an initial compensable evaluation for bilateral hearing loss 
prior to November 24, 1999 to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  The issue of entitlement to 
initial compensable evaluation for tinnitus from July 18, 
1991 to November 3, 1998 was stayed, while VA appealed Smith 
v. Nicholson, 19 Vet. App. 63, 78, (2005) to the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit).  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260.  The stay of 
adjudication of tinnitus rating cases has now been lifted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


The veteran seeks an initial compensable evaluation for 
tinnitus from July 18, 1991 to November 3, 1998, and an 
initial compensable evaluation for bilateral hearing loss 
prior to November 24, 1999.  The Board notes that he was sent 
a notice letter by the RO in June 2006 that addressed the 
hearing loss issue, in response to the Board's June 2006 
remand.  However, the veteran has not been provided with 
notice pursuant to 38 U.S.C.A. 5103 and 38 C.F.R. § 3.159 
concerning the issue of initial compensable evaluation for 
tinnitus from July 18, 1991 to November 3, 1998, which had 
been held in abeyance.  See, Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

When the Board remanded this case in June 2006 regarding the 
hearing loss issue, the RO was directed to undertake 
additional development necessary to adjudicate the claim.  
The Board noted that in a November 2005 Memorandum Decision, 
the Court indicated that the Board should provide a medical 
examination to assess the current status of the veteran's 
hearing loss and to obtain an opinion as to the severity of 
his hearing loss since the inception of his claim in 1991.  
Accordingly, the RO was instructed by the Board to have the 
veteran examined and to obtain an opinion as to the severity 
of the veteran's hearing loss from November 1991 to November 
1999.  The veteran was examined by VA in July 2006.  The 
veteran's representative has requested in August 2006 and 
September 2006 letters that the Board remand the claim to the 
RO for another examination, arguing that the VA examiner 
addressed an issue not in question and in a fashion that 
would have impacted adversely on the veteran in the July 2006 
examination report and in the August 2006 addendum.  The 
attorney argues that in order to ensure that the veteran 
receives fair consideration, he should be re-examined by 
another clinician.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his  
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of  
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
pursuant to 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 on the issue of entitlement 
to an initial compensable evaluation for 
tinnitus prior to November 3, 1998.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  

2.  Schedule the veteran for an audiology 
examination to show the nature and extent 
of his current service-connected bilateral 
hearing loss disability, to be performed 
by an examiner who has not previously 
examined the veteran.  The RO is alerted 
that the veteran has indicated that he is 
willing to travel to another VAMC for 
examination if necessary.  Make the claims 
file available to the examiner.  The 
examiner should provide an opinion as to 
the severity of veteran's hearing loss for 
the time period from November 1991 to 
November 1999.  All opinions and 
conclusions must be supported by complete 
rationale.  

3.  If after the above development has 
been accomplished, any issue on appeal 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



